           Case 2:10-cr-00327-TLN-CKD Document 414 Filed 04/17/20 Page 1 of 3

 1   Edward W. Swanson, SBN 159859
 2   ed@smllp.law
     Britt Evangelist, SBN 260457
 3   britt@smllp.law
     SWANSON & McNAMARA LLP
 4   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 5
     Telephone: (415) 477-3800
 6   Facsimile: (415) 477-9010

 7
     Attorneys for AKBAR BHAMANI
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12
      UNITED STATES OF AMERICA,                           Case No. CR 2:10-cr-0327 TLN
13
                             Plaintiff,                   REQUEST AND ORDER TO
14                                                        REAPPOINT CJA COUNSEL FOR
             vs.                                          PURPOSES OF LITIGATING
15                                                        DEFENDANT AKBAR BHAMANI’S
      AKBAR BHAMANI, ET AL.,                              EMERGENCY MOTION FOR
16                                                        MODIFICATION OF
                                                          SENTENCE PURSUANT TO 18 U.S.C.
17                                                        § 3582(c)(1)(A)
                             Defendants.
18                                                        Court: Hon. Troy L. Nunley

19

20                                   REQUEST TO REAPPOINT CJA COUNSEL
21          Defendant Akbar Bhamani, through counsel, hereby applies for an order appointing attorney
22   Edward W. Swanson and the law firm of Swanson & McNamara LLP as counsel of record under the
23   Criminal Justice Act with respect to a motion to modify his sentence under the compassionate release
24   provisions of the First Step Act, codified at 18 U.S.C. §3582(c)(1)(A). See Dkt. 402.
25          The Court’s General Order No. 595 provides that “the Federal Defender for the Eastern District
26   of California is appointed to represent any defendant who was previously determined to have been
27   entitled to appointment of counsel, or who is now indigent, to determine whether that defendant may
28   qualify for federal relief under either First Step Act Sections 404 (Fair Sentencing Act of 2010), 603
     Request for Reappointment and [Proposed] Order
     United States v. Akbar Bhamani, et al.
     CR 10-0327 TLN
           Case 2:10-cr-00327-TLN-CKD Document 414 Filed 04/17/20 Page 2 of 3

 1   (Federal Prisoner Reentry Initiative Reauthorization [Compassionate Release]), or otherwise, and to
 2   present any petitions, motions, or applications relating thereto to the Court for disposition.” However,
 3   the General Order also instructs counsel to bring to the Court’s attention any conflict that may prevent
 4   appointment of the Federal Defender in a given case. Id. In this case, the Federal Defender previously
 5   represented one of Mr. Bhamani’s co-defendant’s, Feroza Bhamani, which resulted in undersigned
 6   counsel being appointed under the Criminal Justice Act to represent Mr. Bhamani. See Dkt. 145 (order
 7   appointing counsel). As such, prior to making this application, undersigned counsel consulted with the
 8   Federal Defender’s office to determine if they would support undersigned counsel being reappointed to
 9   represent Mr. Bhamani in connection with his motion under the First Step Act. The Federal Defender
10   office responded that it concurs with our request for reappointment.
11

12   DATED: April 14, 2020                                        Respectfully submitted,
13

14
                                                                  /s/ Edward W. Swanson                         .
15                                                                Edward W. Swanson
16                                                                Britt H. Evangelist
                                                                  SWANSON & McNAMARA LLP
17                                                                Attorneys for defendant AKBAR
                                                                  BHAMANI
18

19

20

21
     ///
22

23

24

25   ///
26
27

28
     Request for Reappointment and Order
     United States v. Akbar Bhamani, et al.
     CR 10-0327 TLN
                                                         -2-
           Case 2:10-cr-00327-TLN-CKD Document 414 Filed 04/17/20 Page 3 of 3

                                                          ORDER
 1

 2
             The Court hereby reappoints Edward W. Swanson and the law firm of Swanson & McNamara
 3
     LLP under the Criminal Justice Act to serve as counsel for defendant Akbar Bhamani in connection with
 4
     his motion for relief under the First Step Act.
 5

 6
             IT IS SO ORDERED.
 7

 8   Dated: April 16, 2020
 9

10

11                                            Troy L. Nunley
                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Request for Reappointment and Order
     United States v. Akbar Bhamani, et al.
     CR 10-0327 TLN
                                                             -3-
